Case: 1:19-cv-02519 Document #: 85 Filed: 11/14/19 Page 1 of 11 PagelD #:4022

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

 

General Tools & Instruments, LLC
Case No. 1:19-cv-02519
V.
Judge: Honorable Robert W. Gettleman
Does 1-2092, As Identified in Exhibit 2
Magistrate: Honorable Sunil R. Harjani

“meme” Somme” mene nee eee” eee”

 

ORDER OF DISMISSAL WITHOUT PREJUDICE

This cause coming to be heard on the agreed motion of Plaintiff General Tools &
Instruments, LLC (“General Tools”)’s Agreed Motion For Stipulated Dismissal Without
Prejudice (Dkt# 80), and the Court being advised in the premises,

IT IS HEREBY ORDERED THAT:
1. All claims asserted, by Plaintiff, General Tools, in this suit against Does 4, 10, 21, 57, 59,
62, 65, 67, 70, 72, 74, 79, 80, 87, 96, 105, 176, 190, 191, 192, 197, 218, 225, 226, 231, 232, 237, 238,
247, 258, , 261, 266, 267, 268, 273, 277, 280, 285, 286, 287, 291, 300, 303, 304, 305, 306, 321, 335,
343, 359, 362, 365, 371, 373, 374, 376, 377, 378, 379, 382, 385, 388, , 391, 396, 399, 402, 403, 404,
405, 406, 409, 410, 418, 419, 420, 423, 424, 425, 426, 428, 431, 433, 434, 435, 438, 441, 443, 445,
449, 453, 455, 463, 468, 469, , 471, 475, 480, 481, 484, 485, 486, 493, 496, 529, 531, 536, 552, 565,
568, 579, 583, 608, 625, 626, 632, 641, 643, 671, 675, 679, 704, 713, 732, 741, 751, 759, , 773, 782,
789, 791, 795, 805, 817, 819, 834, 845, 857, 860, 861, 862, 877, 881, 898, 901, 911, 915, 917, 926,
943, 954, 968, 969, 971, 985, 993, 1001, 1002, 1005, , 1018, 1036, 1046, 1048, 1060, 1073, 1074,

1077, 1115, 1133, 1135, 1152, 1153, 1166, 1167, 1186, 1204, 1205, 1214, 1215, 1218, 1221, 1225,
Case: 1:19-cv-02519 Document #: 85 Filed: 11/14/19 Page 2 of 11 PagelD #:4022

1226, 1227, 1229, 1230, 1232, 1250, 1261, 1272, 1273, , 1279, 1281, 1288, 1291, 1296, 1300, 1349,
1345, 1351, 1358, 1368, 1388, 1409, 1412, 1423, 1429, 1442, 1470, 1542. 1594. 1627. 1631. 1645.
1646, 1656, 1672, 1673. 1686, 1693, 1702. 1704, 1710, , 1755, 1757, 1759, 1762. 1773. 1774. 1775.
1781. 1785. 1793, 1807. 1816, 1820, 1822, 1823, 1828, 1829, 1840, 1843, 1850, 1853. 1858. 1878.
1881. 1882, 1885, 1887, 1899, 1905, 1906, 1958, 1971, . 1978, 2025, 2045, 2062, 2069, 2075. 2080.
and 2092 (“Dismissed Defendants”), as fully described in Schedule A-3 attached to this Order
(collectively “the parties”) in this proceeding are hereby dismissed without prejudice,

with all attorneys’ feesand costs to be borne by the party that incurred them:

2. Third Parties that currently hold any of the Defendants’ frozen assets pursuant to this
Court’s Preliminary Injunction (Dkt. #29) Order, or other prior equitable relief, shall
be disbursed as agreed to by the Parties in their respective Settlement Agreements.

3. This Court retains jurisdiction over the Defendants to enforce the Settlement

Agreements.
4. This Court grants Plaintiff ninety (90) days leave to reinstate its claims against any
Defendant should the parties fail to complete their settlement per the terms of their

respective Settlement Agreements.

samen. fi “do. (ophte

Robert W. Gettleman
United States District Judge

to
Case: 1:19-cv-02519 Document #: 85 Filed: 11/14/19 Page 3 of 11 PagelD #:4022

SCHEDULE A-3
Defendant List Stipulated Dismissal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Doe # | Seller Name Seller ID Def. E-mail

4 ascoka ascoka mike@ascoka.com

10 cn112098921 cn112098921 1328467976@qq.com

21 noanta noanta mandy@noanta.com

57 Yunhua Shen's store 734486 smartengine100@gmail.com

59 UAN Store 808997 ayla419@outlook.com

62 Super Dancing Queen 833963 home-gardensales@hotmail.com

65 Goldseller Market Store 1035129 goldseller2005@gmail.com

67 hotselling-3C store 1045645 echonew2013@gmail.com

70 ZigZagZone 1097029 cloud.china.ada@gmail.com

72 BestSellingMall Store 1155158 crazy100799@163.com

74 fairy supermarket 1189481 magicfairy20@gmail.com

79 WJ TOOL Store 1205023 ystd017@gmail.com

80 YST-051 1211135 aliexpress051@163.com

87 Daily HappyMall Store 1291913 toymall2014@163.com

96 Oh! Susana'Gifts Store 1360129 ulxtri89725010@163.com

105 Ali Home Bar 1489567 moresell01wei@163.com

176 Dream Link Store 2491033 18025491751@163.com

190 S-life Store 2690006 15567770839@163.com

191 Jelbo Official Store 2781189 wujintools2@183.com

192 Ralink Thomas Store 2783050 13039317929@163.com
Worldwide Trendy Jewelry Store

197 Store Store 2796047 13039311380@163.com

218 Tools-decorating Store 2901062 13039311816@163.com

225 Shop2921049 Store 2921049 13039312196@163.com

226 WarmHome Store 2924043 13039312125@163.com

231 Haniel Jewellery Store 2933042 186864 17858@163.com

232 Niu Besting Store 2936076 13039317896@163.com

237 My House Store 2948247 yingyue_2@126.com

238 Special2017 Store 2948266 autum2020@163.com

247 Homes-tools Store 2954022 13039311092@163.com

258 Welcome-to My Store 2962009 13029003002@163.com

 

Gs

 
Case: 1:19-cv-02519 Document #: 85 Filed: 11/14/19 Page 4 of 11 PagelD #:4022

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Doe # | Seller Name Seller ID Def. E-mail
261 4inLove Store 2963011 13039317961@163.com
266 Muswanna Store 2972022 18617142265@163.com
267 Love's temperature Store 2980008 18617049118@163.com
268 Go With Me Store 2983024 dolce-3@outlook.com
273 Light Ur life Store 3057033 18026962947@163.com
277 everso good Store 3087091 tiank1@outlook.com
280 Dancing chicken Store 3093097 quejue5@163.com
285 Lights & Lighting Your Life Store | 3126034 15018533419@163.com
286 Shop3131039 Store 3131039 13278446172@163.com
287 jiguoor Store 3147051 enghonggi2@sina.com
291 jiguoor Direct Store 3188046 jiguao01 @sina.com
300 zhulihuihui de diandian Store 3201082 13278445315@163.com
303 EasierLife 3C Store 3216047 15668623141@163.com
304 Usefull Tool Store 3216069 15668620182@163.com
305 furnishing material Store 3216081 13278446302@163.com
Fighting!!!Fressia Tool Store
306 Store 3216169 13159617133@163.com
321 HOmeful Tool Store 3275017 13278446271@163.com
335 Ali-house tools Store 3471015 fseb45@163.com
343 Tool-Light-Improvement Store 3514001 tingshang201705@163.com
359 Shop3663033 Store 3663033 longsengwei005@163.com
362 YF Tools Center Store 3669056 tobemall@hotmail.com
365 Leading Quality Life Store 3683041 3002643556@qq.com
371 Enjoying+v Store 3853026 szwanjing004@163.com
373 Enjoying+L Store 3860041 szguangxinmai005@163.com
374 homelive everso Store 3862066 xiaojiayu199@163.com
376 Colourful Store 3864021 szbaiyaoc004@163.com
377 Eusmile Store 3871071 sales@eusmile.com
378 Enjoyingto Store 3871076 szwanjing001@163.com
379 LETAOSK UVV Store 3873092 sales@usa-view.com
382 Aron Store 3879002 szhengyue006@163.com
385 Enjoying+If Store 3887016 szwanjing003@163.com
388 shop3900096 Store 3900017 szrunzeda001@163.com

 

 
Case: 1:19-cv-02519 Document #: 85 Filed: 11/14/19 Page 5 of 11 PagelD #:4022

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Doe # | Seller Name Seller ID Def. E-mail

391 Tools Buybest Store 3973001 szyafexsale01@sina.com

396 Hom Life Center Store 4033065 everything1028@outlook.com

399 Tools — Store 4035062 becauseoflove9 @outlook.com

402 Warm Ho-me Store 4044060 unchained2017 @outlook.com

403 Shop4044061 Store 4044061 breathaway2017@outlook.com

404 Sharly- Too! Part Store 4046060 rhythm1028@outlook.com

405 Modis LOOKING Store 4047046 szboyingkj004@163.com

406 Home&Garden Online Store 4047061 specialsound3@outlook.com

409 letaosk Store 4050062 sales@letaosk.com

410 Sharly-HomeGarden Store 4051069 sealedwith@outlook.com

418 Beautiful-Homes Store 4237020 dhjhfssiiee145@sina.com

419 Ho-me & Garden Store 4242021 ysatyffoapfe98@sina.com

420 Shop for Your Life Store 4244002 strengthfuld98@sina.com

423 Come On Store 4245019 szwanfu006@163.com

424 Solid Tag tool Store 4263033 15609850670@163.com

425 Enjoying+h Store 4277026 szhuijing0066@163.com

426 My Little Accessories121 Store 4281017 szjingruida001@163.com

428 Enjoying+SS Store 4291010 szyixing201703@163.com

431 Shop4359009 Store 4359009 experienceds@sina.com

433 Homelike Life Store 4366016 sunshineage@sina.com

434 Today is a Gift Store 4368010 tokyofancy@sina.com

435 YSTD Global Store 4374011 szyuanhongkj002@163.com

438 $hop4388017 Store 4388017 szfujing002@163.com

441 Flyying dreams Store 4391118 szzhuohongc01@163.com

443 Colourful & Life Store 4406229 toyotafafe@sina.com

445 Life likes choclate Store 4409233 loodweed@outlook.com

449 End Of A Tunnel Store 4416079 szqingfengcheng004@163.com

453 Shop4419219 Store 4419219 distancecy@sina.com

455 Hand Tool emm Store 4421122 szyixing201706@163.com
Worldwide Decoration Store Emm

463 Store 4428229 szjanming002@163.com

468 Kuini Making Store 4464006 szsanyueli1801@163.com

469 ComeOn Beautiful Life Store 4470003 missmisoo@sina.com

 

 
Case: 1:19-cv-02519 Document #: 85 Filed: 11/14/19 Page 6 of 11 PagelD #:4022

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Doe # | Seller Name Seller ID Def. E-mail

471 GOOD 'n NICEE Store 4491007 szbaiduo004@163.com

475 Ideals Life Store 4497069 zoruwength@sina.com

480 Shine Your Life with Me Store 4518025 univershine@sina.com

481 Worldwide Tool Store 4529015 colourrpower@sina.com

484 $Shop4562030 Store 4562030 understandinges@sina.com
485 $hop4570025 Store 4670025 zumakou@outlook.com

486 Teamwin Store 4575029 liuliucalt@sina.com

493 Homes Supplies Store 4644088 lulubluecolour@sina.com

496 House & Garden Art Store 4654089 hellobabygogogo@sina.com
529 BLENDX A1FW6UC18IP565 sunyoo us@126.com

531 sweetdecor A1G9FKJ1ISHVZ8Q sunyin931211@163.com

536 TengyesDirect A1LG4D0X02CAR2 tengyes@outlook.com

552 REDPINGUO A27DV5DBOSP3XB 1736325721 @qqg.com

565 Passionate beer2017 A2PZFDPBWGG3RR ajinmse@163.com

568 Liu zheng chang A2UU9DVX64ZEQ9 du840760696@163.com

579 ACCREADY A3984DG2BKJKFK edwards.chung@mecosolar.com
583 Onner A3GD8BIWICATXK avocado1653@163.com

608 yvonne ATOSBAV8AMDRU weilesi2@163.com

625 2009shoppingmall 2009shoppingmall sunnyweather1822@gmail.com
626 2010bettertogether 2010bettertogether livebettertogether@gmail.com
632 4hotseason 4hotseason 4hotseasoncs@gmail.com
641 a_coming868 a_coming868 wuwugang886@yahoo.com
643 acwholesaler acwholesaler tomtop.wholesaler@gmail.com
671 beauty-jewelry86 beauty-jewelry86 paly555@163.com

675 bestbuy_outlets bestbuy_outlets baisimaics@gmail.com

679 better-shop777 better-shop777 yyooyou@163.com

704 chunyong1975 chunyong1975 zhululu886@163.com

713 cooldealmate cooldealmate cooldealsmate@yahoo.com
732 dmaygi dmaygqi asiadmayk@163.com

741 dresses-up dresses-up dressesupcs@gmail.com

751 edensurfing edensurfing edensurfingcs@gmail.com
759 elifegadget elifegadget elifegadget.mail@gmail.com

 

 

 
Case: 1:19-cv-02519 Document #: 85 Filed: 11/14/19 Page 7 of 11 PagelD #:4022

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Doe # | Seller Name Seller ID Def. E-mail

773 fashion-shop86 fashion-shop86 ebay887@163.com

782 finest78 finest78 zhoumr880@yahoo.com

789 freefordiscounts freefordiscounts yuanruiwang@hotmail.com
791 fullness99 fullness99 mzhouS90@yahoo.com

795 Galaxyshoppingen galaxyshoppingcn _ galaxyshopping@163.com
805 good-jewelry8 good-jewelry8 wuyonggang88634@163.com
817 happymai-0 happymgi-0 happymqi@163.com

819 happyness8966 happyness8966 happyness8960@yahoo.com
834 Hottestbuy hottestbuy hottestbuy.mail@gmail.com
845 ideal887 ideal887 ideal8878@163.com

857 janisa2000 janisa2000 janisa2008jia@gmail.com

860 jewelry-fashion7 jewelry-fashion7 juanjuan54250@163.com

861 Jewelryfindingshop jewelryfindingshop jewelryfindshop0@yahoo.com
862 jewelrysmart87 jewelrysmart87 jewelrysmart@gmail.com

877 jyglosstopped2012 jyglosstopped2012 gostop3345@hotmail.com

881 Keepeyesonworld keepeyesonworld keepeyesonworld.nti@hotmail.com
898 leochen119 leocheni19 leocheni115@gmail.com

901 liveonly4you liveonly4you only4youcs@gmail.com

911 lunadore1 lunadore safebear@126.com

915 makeitright11 makeitright11 makeitright7 18@hotmail.com
917 maxhua123 maxhua123 xuehua205@126.com

926 Millionbillion millionbillion millionbillioncs@gmail.com
943 newworldshopping newworldshopping ebaynewworld2012@163.com
954 Onecityhunter onecityhunter cityhuntercs@gmail.com

968 pj-online pj-online getthedeals2011@gmail.com
969 plus*deals / kpd*08459 plus*deals kengplusdeals@gmail.com
971 Popmall popmaall popmallcs@gqmail.com

985 ray198520177 ray198520177 ray19852017@163.com

993 Royalroadshopping _ royalroadshopping royalroadjoe@163.com

1001 Savemoneyforyou savemoneyforyou newxiachuanglucky@gmail.com
1002 Savemuchmore savemuchmore savemuchmorecs@gmail.com
1005 | Sevencolorslife sevencolorslife lei.simplelife@gmail.com

 

 
—)

Case: 1:19-cv-02519 Document #: 85 Filed: 11/14/19 Page 8 of 11 PagelD #:4022

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Doe # | Seller Name Seller ID Def. E-mail

1018 Shoppingapp shoppingapp shoppingappcs@gmail.com
1036 __| southrenswallow2012 southrenswallow2012 southernswallow2012@gmail.com
1046 | stunner1975 stunnert975 chunyong2017@163.com

1048 | Sumemory sumemory sumemory2017@163.com
1060 | Takemetoyou takemetoyou takemetoyou720@hotmail.com
1073 | top-fashion1202 top-fashion1202 qwertyui088976135@163.com
1074 topelectronics2010 topelectronics2010 2010topelectronics@gmail.com
1077 | Tradeandeasy tradeandeasy cdmorley211@outlook.com
1115 | windows-7777 windows-7777 weiruan7777@163.com

1133 | Yafeetop yafeetop sunyanlai1975@gmail.com
1135 | yankey87 yankey87 youyo877@163.com

1152 | Tomtop 52b4f7 1b796f6856bfedc840 sales.on.wish01@gmail.com
1153__| Tbest 52fee453b9ee845901f35fea_ | ttwishus@gmail.com

1166 | freesionstore 538c9098b9e4e8445bc8f9d97 | freesion008@163.com

1167 | hongkongtomtoplimited 538ec78f796f680b45a53613 | eshowlink@gmail.com

1186 penneyfashion 540a6ba77a9eb443186d9c02 | ncc_wish001@163.com

1204 | yafexelectronics 546c14f01280fa2498ea0350 | xiaohuanglucky@gmail.com
1205 __| yafexelectronicsltd 546c7e415f313f22aa4c8d5e | shenzhenxiaohuang@gmail.com
1214 shenzhengracekarin 549913b147aaci676d9fe487 | yafeeQ33@hotmail.com

1215 | RUNS ARAKI APR ZB] 549922ffb9ch927776a6d648 _| yafeeO17@hotmail.com

1218 | shenzhenyafeeecommercecoltd 54a21ec23b64452ddd2494f6 | gracekarin6é@hotmail.com
1221 | FNS FAT ARAR APRA a] 54ae4e9040b3780396862091 | yafee0S5@hotmail.com

1225 | willipe RAD AMAA 54c35d9f429a6a1708739915 | 2449419523@qq.com

1226 | PRINT RRIF iS APRA al 54c614424c1377269fe74559_| millalyOO3@outlook.com

1227 | RUMOR RAAIRA Al 54c9fe5362632720958e6fa3_| lindalyOO2@outlook.com
1229 | Ul T RAARAA 54ccb296283d5815bad93e56 | sillyb001@outlook.com

1230 | ZRuITH RSF RA AA 54ctScef5f77c60cd1739d36__| millalyO01@outlook.com

1232 | happyhappymall 54db31e27851097095cO0fcba | kuaikuailele888@hotmail.com
1250 | sanheelectroniccommerce 5559ba1a16bbef0e9865d30d | haiyini22@163.com

1261 dailyusedmarketinternational 557fde8992735d19e9490292 | zhangshui.gen168@163.com
1272 | RUTH RRS Ale a] 559cd052a5a0d7402a03cb2e | 3178492442@qq.com

1273 | Gigibaobao 599d 1d37b454f44039f3412b | gigibaobao2015@yahoo.com

 

 
Case: 1:19-cv-02519 Document #: 85 Filed: 11/14/19 Page 9 of 11 PagelD #:4022

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Doe # | Seller Name Seller ID Def. E-mail

1279 | Wuture 55b1e27bba948e40a0167925 | wwfuture@yahoo.com

1281 Dealsgo_ 55b5faafa448a640c24b3a7t dealsgo@yahoo.com

1288 | shenzhenbaotongtengtradingcoltd | 55da936e5cbfaa104291478a_| btttrading@sina.com

1291 | goods1688 55ea9823669de442448098f8 | goods1688@outlook.com
1296 Carnivalnight 55fbc0c29f5e7242a4df0147 2743261497 @qqg.com

1300 | Digitaltimes 55ff6c39c57ba5429025d90b _|_ digitaltimes@outlook.com
1340 creatlifestore2015 566319a1544a2223dd7f8043 | 2991825911@qqg.com

1345 | Dressflow 566f6ec74c7df66ac3305439 | dressflow@hotmail.com
1351 Yor 56838627 3a698c2813fe7104 | eric aui688@outlook.com
1358 | Techsky 56a3280b517efe0e25edd9c0 | techsky001@gmail.com
1368 | bb 8 56c91e1236288a1392e47d85 | linazhu87@163.com

1388 | Troll 56fcbec67415f96e87a29918 | littleadd@sina.com

1409 | Lwasotre 572dde26559f58642f227d9d_ | 1246034520@qq.com

1412 | Landwins 5736d65a37 1c165c6b98e983 | landwins@gmail.com

1423 Cupidbow 5747f8ec3a698c115efed224 | cuigingxqd@hotmail.com
1429 | you0 come 57527707d9d2037fafeb5d9c_ | you_come888@163.com
1442 _| Fashiongoblins 57763d305288bd770423fe7f | jessie1662293540@gmail.com
1470 __| Delaiwen 57a85f3164fa71188618e71f | delaiwenus@outlook.com
1542 Bdcat 583e72bce24c5b56004a354a | 30631681@aqq.com

1594 | fashion_insider 5874a0d79417be4d5cd5dfd2 | zhixiqun86@163.com

1627 | duanpingyongdedian 58aac40c96fibb6f07119d8b | duanpy@outlook.com

1631 | Dressesloves S8ad42ffO8de0c76d69d895a_| yafei2017@outlook.com
1645 __| Fashionvally 58b8e3e7a3f9595290b889ef | huafucustomer@hotmail.com
1646 | Aixuege 58b961adfe1866534d52038a | zsnow8@outlook.com

1656 Kaidistore 58012b81653ffic50fc3a9fe1 kaidiyawish2017@163.com
1672 Icostore 58c7d1c176a436505c7f6a06 | icostore@sina.com

1673 Shoppingmallstore 58c8e914ef7deG5054867f66 | ruianmeimaoyi@163.com
1686 Newfamilylife 58d0bece448af3508fdccf30 justforyou0315@163.com
1693 Homdecor 58d4ecSe236c0c54bb09bc20 | liangbanginggua172@hotmail.com
1702 Homeloverstore 58d8f34aebdcec52c22e87ca_ | homelover021@163.com
1704 | Homeclothingstore 58da28ec61330a536a874ae8 | womendress2017@163.com
1710 | unvisioned1 58dcb4425b306d2a127a69eb

 

jinshicompany3@126.com

 

 
Case: 1:19-cv-02519 Document #: 85 Filed: 11/14/19 Page 10 of 11 PagelD #:4022

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Doe # | Seller Name Seller ID Def. E-mail

1755 abc fashion 58fdb53685622111a24397ec | jchctec1704@hotmail.com
1757 Loverbuystore 58ff15d237e77e1 1fe8845d6 loverbuystore@126.com

1759 _| fashion_deal 59019eb24b70902c16aed7ae | zhongchuangtec@hotmail.com
1762 _| Modastore 5902d6b71a85b811b9b86002 | moda0428@163.com

1773 Musicysdiskgen 590ffea4f958c5410dd5701d xuec889@yeah.net

1774 Cusoon 59101eb90227151eb96ecf97 | gichengtec@hotmail.com
1775 __| Wenyangshoes 591062917e5f0b1f6732d835 | jwenyang28@outlook.com
1781 __|_ dongxingclothingstore 5912f6f749ef87762451fc0e chenhexingcg@outlook.com
1785 Suzhouksstore 591569efbb573357091c34c3 | kstore0510@163.com

1793 __| Liangyating 591e9ae94d4357732a85bbab | lyat999@outlook.com

1807 | Merlotclassic 592e21a11e54dc1b5f2bc23c_| jc_sale0527@hotmail.com
1816 Electricchustores 593671 1dabea9144397e0c46 | 3450331883@aqg.com

1820 Speedyget 593a45e3ff3e8077a221211d | yuanzhengkeji@hotmail.com
1822 | fashionbeautydesign 5§93e57d4aa3fefS596ff5bc95 fashionbeauty2017@163.com
1823 Modeltra 593e5882c25081185000ce48 | modeltra@hotmail.com

1828 | womenfashionshow 59478ce25b9d6b043b16e037 | womenshow2017@163.com
1829 Moremorestore 594793c053ebe2 188fd42223 | moremore2017@163.com
1840 Freewold 59536c302eac110e28ed8577 | freewold2017@163.com

1843 Fashiontrendystore 5954bf79a26f6e28e25481d2_ | trendystore2017@163.com
1850 | Sweetylove 595a17ebce4e6916c0c9028e | sweetylove2017@163.com
1853 | fashionmermory 595f3838a26f6e4364448a26 | fashionmermory@163.com
1858 | wangjing0711 596485a937635d71b0cd6d69 | wangjj170711@163.com
1878 | haidi891 5979c9b4eea5c507 2486166 | haidi194606012@sina.com
1881 speedy2u 597aedf24b913a2a9bc99d52 | huolang9876@hotmail.com
1882 | heinbox 597b11014b913a300ac99e7e | pinanxile888@hotmail.com
1885 beauty_shops 59802d6630e1/335d32f57 ff kangsl201781@163.com
1887 | epadronics 59809a8830e1f349832f3df9 healthywomen0803@163.com
1899 | zeromile 59a682e12382701a4114c089 | gcjmuhk@hotmail.com

1905 newnovel 59af97c3f628f5598b54a6a0 djyuhio@hotmail.com

1906 | hopeinthebox S9b0fbeb2351346f7e1e7968 | hgcmgchmk@outlook.com
1958 | sandra 5a17d1e41f4d8c566144b0cd | fernandoyorck5488099@gmail.com
1971 ambrosia 5a27b7fb15da071cb122bd01_ | ixn6ecin@outlook.com

 

10

 
Case: 1:19-cv-02519 Document #: 85 Filed: 11/14/19 Page 11 of 11 PagelD #:4022

 

 

 

 

 

 

 

 

 

 

 

 

 

Doe # | Seller Name Seller ID Def. E-mail

1978 | bengbengbeng 5a4c964353492006b79060c8 | liangpingl2018@163.com

2025 xuejiaxiacxixi 5acad163417cee6a49bd47db | septemberlove998@hotmail.com
2045 __| luwancheng888999 5adf52d2c798170b951604ba_| learnskyio@sina.com

2062 dodifferent 5b02433beb411313c371beb2 | jiujiaowen7a@hotmail.com

2069 | yuanguo5137 5b20f687daac4572de94c6fb | poulykrse@sina.com

2075 | xielifrnghjnbniy 5b29b6c343b3b64c50904b88 | sunainny@sina.com

2080 | wodexiaodian128 5b30fd80337afb2c3eeb54cb | lightsunair@sina.com

2092 | zhuzilin 5badf6e6ef66000db583706d | 118259957789@139.com

 

11

 
